{¶ 1} The discretionary appeal is accepted.
{¶ 2} The judgment of the court of appeals holding that the felonious-assault counts were allied offenses of similar import committed with a single animus and that the attempted-murder and felonious-assault counts were allied offenses of similar import committed with a single animus is reversed on the authority of State v. Williams, 124 Ohio St.3d 381, 2010-Ohio-147, 922 N.E.2d 937. The judgment of the trial court is reinstated.
Moyer, C.J.,1 and Lundberg Stratton, O’Connor, O’Donnell, and Cupp, JJ., concur.
William D. Mason, Cuyahoga County Prosecuting Attorney, and Kristen L. Sobieski, Assistant Prosecuting Attorney, for appellant.
Pfeifer and Lanzinger, JJ., dissent and would affirm the judgment of the court of appeals.